DETAILED ACTION
Claims 21-23 and 25-36 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021, has been entered.

Claim Objections
Claim 31 is objected to because of the following informalities:
In line 2, insert --and-- after the semicolon.
Claim 32 is objected to due do its dependency on an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 22, applicant claims that the first switching circuit includes a second input adapted to be coupled to a shift direction operand, in addition to the first input, the switch control input from claim 21.  The switch control input is claimed to be coupled to the multiplexer’s single bit shift direction operand input.  Looking at FIG.1, this means that the switch control input corresponds to the arrow entering the right side of first switching circuit 125b, as this input is connected to the L/R (single bit shift direction operand) input of the multiplexer.  Applicant has not adequately described a second input, in addition to this L/R input that is coupled to the direction operand input.  Should claim 22 instead read --The data circuit of Claim 21, wherein the switch control input is adapted to be coupled to a shift direction
operand.--?

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 is indefinite because applicant’s inconsistent use of “input” renders the claim unclear.  That is, in claim 29, applicant claims that the shift amount operand input is received from a source register.  As such, applicant is claiming that this input is data (i.e., FIG.1, K 138) in a register (FIG.1, 130).  However, this input cannot be data because claim 21, on which claim 29 depends, establishes that the shift amount operand input is adapted to be coupled to an instruction operand.  Presumably this means that the shift amount operand input (e.g. the hardware of multiplexer 126-31 to receive shift amount K) is coupled to register operand 130 to receive K from the register.  As such, in claim 21, the shift amount operand input is hardware to receive K.  It is not clear what this shift amount operand input is meant to be because applicant has claimed it as both hardware to receive data, and the data itself.  While the claimed direction operand input is not similarly unclear, applicant is asked to verify claims 21 and 29 are worded as intended in this regard.  Currently, since claim 29 establishes that the direction operand input is data (i.e., FIG.1, L/R 134) in register 130, then this means that the L/R data received by multiplexer 126-31 is coupled to circuit 125b’s inherent hardware for receiving the same L/R data ’s the switch control input.  This is not incorrect, but the examiner wanted to point out the inconsistent use of “input” as both hardware and data.

Allowable Subject Matter
Claims 21-23 and 25-36 are allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183